TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                       JUDGMENT RENDERED OCTOBER 15, 2020



                                     NO. 03-20-00274-CV


                                     L. R. J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



        APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELY
  REFORMED AND, AS REFORMED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order of termination signed by the trial court on April 6, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the trial court’s order requiring reversal. However, there was error in the order that requires

correction. Therefore, the Court reforms the trial court’s order. Because at trial the Texas

Department of Family and Protective Services limited its request for termination to Tex. Fam.

Code § 161.001(b)(1)(N) and (O), we reform the trial court’s order of termination to delete its

findings of statutory grounds under paragraphs (D) and (E). The order, as reformed, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.